      Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 1 of 28




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                   EASTERN DIVISION

DR. MARSHALL BURNS,                                         )
                                                            )
      Plaintiff,                                            )
                                                            )
v.                                                          ) CIVIL ACT. NO. 3:19-cv-509-ECM
                                                            )             (WO)
TUSKEEGEE UNIVERSITY, and                                   )
DR. LILY MCNAIR,                                            )
                                                            )
      Defendants.                                           )

                         MEMORANDUM OPINION and ORDER

                                         I.       INTRODUCTION

        Dr. Marshall Burns (“Plaintiff”) seeks compensatory damages and injunctive relief

pursuant to the Age Discrimination in Employment Act of 1967 (“ADEA”), Title VII of

the Civil Rights Act of 1964 (“Title VII”), and 42 U.S.C. § 1981 against Defendant

Tuskegee University (“Defendant”) and Lily McNair.1 The Plaintiff alleges the Defendant

discriminated against him on the bases of his age, race, and nation of origin when setting

his pay. Currently pending before the Court is the Defendant’s motion for summary


1
  The Plaintiff brings his ADEA claim against both Tuskegee and President Lily McNair and her
predecessors in office. (Doc. 1 at 5). He clarifies that his claim is against McNair “only in her capacity as
President of Tuskegee and is being brought only in her official capacity under the ADEA for injunctive
relief purposes pursuant to Ex parte Young.” (Id. at 2). Because Young provides an exception to the
Eleventh Amendment’s prohibition of suits against state officials in their official capacity, his claim for
injunctive relief fails because, as the Plaintiff recognizes, Tuskegee is not a public entity, but “is instead a
private sector entity.” (Id. at 2); Summit Med. Assocs., P.C. v. Pryor, 180 F.3d 1326, 1336 (11th Cir. 1999)
(discussing Ex parte Young, 209 U.S. 123 (1908)). Additionally, any individual suit against McNair also
fails because claims against individual defendants are not cognizable under the ADEA. Mason v. Stallings,
82 F.3d 1007, 1009 (11th Cir. 1996). Therefore, because no claims can proceed against McNair, the Court
dismisses her from this lawsuit.
      Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 2 of 28




judgment.2 (Doc. 32). After carefully reviewing the Defendant’s motion for summary

judgment, the Plaintiff’s response to the motion and the evidentiary materials, the Court

concludes that the motion is due to be GRANTED.

                                         II.     JURISDICTION

        The Court exercises subject matter jurisdiction over this dispute pursuant to 28

U.S.C. §§ 1331. Personal jurisdiction and venue are uncontested.

                                         III. LEGAL STANDARD

        “Summary judgment is proper if the evidence shows ‘that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.’”

Hornsby-Culpepper v. Ware, 906 F.3d 1302, 1311 (11th Cir. 2018) (quoting FED.R.CIV.P.

56(a)). “[A] court generally must view all evidence and make all reasonable inferences in

favor of the party opposing summary judgment.” Fla. Int’l Univ. Bd. of Trs. v. Fla. Nat’l

Univ., Inc., 830 F.3d 1242, 1252 (11th Cir. 2016). However, “conclusory allegations

without specific supporting facts have no probative value.” Jefferson v. Sewon Am., Inc.,

891 F.3d 911, 924–25 (11th Cir. 2018). If the record, taken as a whole, “could not lead a

rational trier of fact to find for the non-moving party,” then there is no genuine dispute as

to any material fact. Hornsby-Culpepper, 906 F.3d at 1311 (citing Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).




2
 Also pending before the Court are the Defendant’s motions to strike Plaintiff’s expert witness report, (doc.
25), and Daubert motion, (doc. 35), and the Plaintiff’s motion to supplement the Plaintiff’s response in
opposition to strike expert, (doc. 36). On December 9, 2020, the Plaintiff filed notice of withdrawal of
Expert witness. Therefore, the above motions will be denied as moot.


                                                     2
     Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 3 of 28




       The movant bears the initial burden of demonstrating that there is no genuine dispute

as to any material fact, and the movant must identify the portions of the record which

support this proposition. Id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

The movant may carry this burden “by demonstrating that the nonmoving party has failed

to present sufficient evidence to support an essential element of the case.” Id. The burden

then shifts to the non-moving party to establish, by going beyond the pleadings, that a

genuine issue of material fact exists. Id. at 1311–12.

                                          IV. FACTS

       Dr. Marshall Burns is a seventy-four-year-old white man who was born in the

United States. (Doc. 33 at 8). He received his Ph.D. from Kent State University in 1972.

(Id.). And he began teaching at Tuskegee University in 1976 as an assistant professor of

physics. (Doc. 41 at 1). In 1978, Tuskegee awarded the Plaintiff tenure and promoted him

to associate professor, and two years later, the University made the Plaintiff full professor.

(Id. at 1–2).

       The Plaintiff worked as a professor at Tuskegee for over forty years until his

resignation in 2020. In 1984, the Plaintiff published two articles in the International

Journal of Biomechanics after applying for and being granted sabbatical leave for the

1982-1983 year. (Doc. 33 at 18). The Plaintiff published a textbook in 1988. (Id.). In

2012, his textbook was recorded “page by page” for video. (Id. at 19).

       In 1979, the Plaintiff received a one-time grant from the Air Force Office of

Research to conduct work at Wright-Patterson Airforce base. (Id.). In the early 1980s, the

Plaintiff participated in a grant proposal valued at over $1,000,000 along with several other

                                              3
     Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 4 of 28




faculty members. This grant proposal was never funded. (Id.). The Plaintiff estimates he

served on at least “half a dozen” grant proposals, either alone or with other faculty, while

at Tuskegee. (Id. at 20).

       During his time at Tuskegee, the Plaintiff participated on several academic

committees and performed other administrative activities. In the 2002–2003 year, the

Plaintiff served on the Educational Policies Committee, the Academic Honesty Committee,

and the Faculty Industry Task Force Committee. (Id.). From 2016–2018, the Plaintiff

served on the Academic Honesty Committee. The Plaintiff has not chaired an academic

committee in ten years. The Plaintiff has not attended a faculty retreat. (Id. at 17–18). He

has not advised students in the last ten years. (Doc. 42 at 3). Members of his department

supported his appointment as chair of the Physics Department, but he declined the

opportunity. (Id.).

       At the time he left Tuskegee, the Plaintiff was one of seven members of the physics

faculty and was one of only two full professors. He was also the only white American-born

professor in the department. (Doc. 33 at 26). Not including summer and overload pay, the

Plaintiff had the third highest salary in the department. (Id. at 25).

       Tuskegee sets faculty merit pay, promotions, and tenure based on criteria set forth

in the Faculty Handbook. (Doc. 33 at 12). There are four general criteria: teaching,

research, scholarship, and service. “Teaching” includes factors such as number of classes

taught, graduate student supervision, and student and faculty evaluations. (Id.). “Research”

encompasses “procurement of grants,” and the handbook “urges faculty members to submit

proposals for funded research as well as to conduct research whether or not funded.” (Id.).

                                               4
     Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 5 of 28




“Scholarship” requires that “faculty maintain and establish a continuing record of

professional development through publications.” (Id. at 13). Faculty are also required to

serve the University through “active participation on committees, councils, and similar

groups . . . .” (Id.). Merit raises are performance based and are not guaranteed. (Id.).

       Tuskegee faculty have several opportunities to augment their pay. They can either

teach additional classes during the semester or teach during the summer. The Plaintiff

regularly taught in the summers during his career, but he has not taught summer classes

since 2004. (Id. at 15).

       During his career at Tuskegee, the Plaintiff made repeated verbal and written

requests that his salary be increased. (Id. at 24). The Plaintiff testified that he received only

small raises during his tenure at Tuskegee and only a five-hundred dollar increase during

his last nine years at the university. (Doc. 41 at 7). Tuskegee has records of six of the

Plaintiff’s requests for increases in pay starting in 1980. (Doc. 33 at 24). In 2006, the

Plaintiff sent letters to the Tuskegee provost saying that he and his colleagues Dr. Kothari

and Dr. Sharma were undercompensated compared to professors in other departments.

(Doc. 41 at 8). In 2007, again on behalf of himself and Dr. Sharma, the Plaintiff sent

another letter explaining that they were underpaid and this underpayment “stems from

neither of us receiving a salary increase when we were promoted” to professor. (Doc. 33

at 24). In 2018, the Plaintiff sent the University a letter stating that he would not sue if

Tuskegee addressed his “salary discrimination.” (Doc. 41-8). This was followed by

another letter a month later explaining that the Plaintiff would take the rest of the semester

off with the sick leave he had accrued over his forty-two years teaching. (Doc. 41-9).

                                               5
      Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 6 of 28




        The Plaintiff filed an EEOC charge against Tuskegee University on November 5,

2018. In his charge, the Plaintiff checked the boxes for discrimination based on race, color,

age, and nation of origin. (Doc. 41-2). Specifically, he alleged that the University

underpaid him because he was in his seventies, white, and born in the United States. On

July 19, 2019, he sued Tuskegee University alleging race, nation of origin, and age

discrimination. (Doc. 1).

        The Plaintiff remained at Tuskegee University until August 2020. When asked to

return to the classroom for the 2020 fall semester, the Plaintiff explained that he could not

continue his teaching in person because of the COVID-19 pandemic. (Doc. 33 at 9–10).

The University offered the Plaintiff the opportunity to work remotely if he provided

medical documentation. The Plaintiff declined to comply with this request, and shortly

thereafter, he resigned3 from the faculty. (Id. at 11).

                                          V. DISCUSSION

        Under the ADEA, Title VII, and § 1981, the Plaintiff alleges that Tuskegee

discriminated against him because of his age, race, and nation of origin. To prove

discrimination, the Plaintiff may use direct evidence (“evidence, that, if believed, proves

[the] existence of [a] fact without inference or presumption”) or circumstantial evidence.

Morris v. Emory Clinic, Inc., 402 F.3d 1076, 1081 (11th Cir. 2005). Because the Plaintiff




3
 On December 10, 2020, the Plaintiff sent a letter to Tuskegee stating, “I wish to clarify my retirement was
in the nature of constructive discharge.” (Doc. 41-20). However, because the Plaintiff never alleged
constructive discharge or amended his complaint to do so, the Plaintiff failed to properly plead this claim.
Therefore, constructive discharge is not a claim before the Court.

                                                     6
     Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 7 of 28




points to no direct evidence of discrimination, the Plaintiff must produce circumstantial

evidence to show that Tuskegee discriminated against him.

       Discrimination claims based on circumstantial evidence under the ADEA, Title VII,

or § 1981 are to be evaluated under the McDonnell Douglas burden shifting framework.

See Sims v. MVM, Inc., 704 F.3d 1327, 1332 (11th Cir. 2013) (citing McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973)). To satisfy the initial burden under this framework,

the plaintiff must demonstrate a prima facie case of discrimination. (Id.). This requires a

showing that (1) the plaintiff was a member of a protected class; (2) he was subject to an

adverse employment action; (3) a person outside the protected class was treated more

favorably under similar conditions; and (4) the plaintiff was qualified. Liebman v. Metro.

Life Ins. Co., 808 F.3d 1294, 1298 (11th Cir. 2015); Emory Clinic, 402 F.3d at 1081.

Establishing the prima facie case creates a presumption that the employer unlawfully

discriminated against the employee and “a required conclusion [of discrimination] in the

absence of an explanation.” St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993); see

also Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 254 (1981).

       Once the plaintiff has established a prima facie case, the burden then shifts to the

defendant to produce a legitimate nondiscriminatory reason for the employment action.

St. Mary's Honor Ctr., 509 U.S. at 507. This is a burden of production, not persuasion. So

upon producing evidence of a legitimate nondiscriminatory reason, the presumption in

favor of the plaintiff is rebutted and falls away. Burdine, 450 U.S. at 255 (1981).

       After the defendant provides a legitimate nondiscriminatory reason, the burden then

shifts back to the Plaintiff to show that the defendant’s explanation is pretextual. Sims, 704

                                              7
     Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 8 of 28




F.3d at 1332. A plaintiff can show pretext by “directly persuading the court that a

discriminatory reason more likely motivated the employer” or indirectly that the

employer’s explanation is not believable. Burdine, 450 U.S. at 256 (1981). At all times,

the ultimate burden of persuasion remains with the plaintiff to show the defendant

intentionally discriminated against the plaintiff. St. Mary's Honor Ctr., 509 U.S. at 507.

       Because the Plaintiff alleges age, race, and nation of origin discrimination, the Court

will consider his claims under the respective statutory schemes. First, it will consider

whether the Plaintiff sustains his evidentiary burden for the ADEA claim under the

McDonnel Douglas burden shifting analysis. The Court will next consider his race and

nation of origin claim. Because the same analytical framework applies for both the

Plaintiff’s Title VII and § 1981 claims, the Court will evaluate them together under the

McDonnel Douglas framework.

       But before embarking on the merits of the Plaintiff’s claims, the Court must first

determine the admissibility of several of the Plaintiff’s evidentiary submissions.

   A. Preliminary Evidentiary Issues

       In opposition to the Defendant’s motion for summary judgment, the Plaintiff

submitted his own declaration and a 2016 EEOC charge filed against Tuskegee by Vinaida

Robnett. In his declaration, the Plaintiff contests many facts presented by the Defendant—

many of the same facts that were taken directly from the Plaintiff’s deposition testimony.

(Doc. 41-3). The Plaintiff argues that the EEOC charge filed by Ms. Robnett, an employee

of the Department of Veterinary Medicine, demonstrates a university-wide pattern and

practice of age and nation of origin discrimination. (Doc. 41-16). The Defendant argues

                                              8
     Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 9 of 28




that both submissions are improper and should not be considered by the Court.

Specifically, the Defendant argues that the EEOC charge is inappropriate “me too”

evidence, and that the Plaintiff’s declaration is an inadmissible “sham” affidavit. (Doc. 42

at 5 – 8, 15–16). Because the Plaintiff refers to both documents throughout his brief in

opposition to summary judgment, the Court must determine their admissibility before

deciding whether summary judgment is warranted. The Court will consider each document

in turn to determine if they will be considered as evidence.

        1. Plaintiff’s declaration and affidavit

        The Defendant argues that the Plaintiff’s declaration is a sham affidavit because

most of the statements are conclusory or in direct conflict with his earlier deposition

testimony. (Id. at 6). The Plaintiff argues, in reply, that the Plaintiff’s self-serving

statements are admissible to defeat summary judgment because sworn testimony based on

first-hand knowledge is admissible. (Doc 43-1 at 2).4 The Plaintiff argues that this is

enough to overcome the Defendant’s allegation that the affidavit is a sham.

        The Eleventh Circuit teaches that a party cannot create a genuine issue of material

fact with an affidavit that simply contradicts past testimony. Van T. Junkins & Assocs., Inc.

v. U.S. Indus., Inc., 736 F.2d 656, 657 (11th Cir. 1984). The Circuit clarified that a court

“may only disregard an affidavit that contradicts, without explanation, previously given

clear testimony” in response to unambiguous questions. Lane v. Celotex Corp., 782 F.2d




4
  The Plaintiff sought leave to submit a sur-reply brief, (doc. 43), which was granted by the Court. Even
though the Plaintiff never separately filed the sur-reply, which he had attached to his motion, the Court
considered it.

                                                   9
    Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 10 of 28




1526, 1532 (11th Cir.1986) (emphasis in original). The Court recognizes that it would be

inappropriate to disregard an affidavit as a sham based on “every failure of memory or

variation in a witness’s testimony.” Tippens v. Celotex Corp., 805 F.2d 949, 953 (11th Cir.

1986). So the sham affidavit rule should be applied “sparingly because of the harsh effects

[it] may have on a party’s case.” Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306,

1316 (11th Cir. 2007). Therefore, a court should only disregard an affidavit as a sham

when there is a direct inconsistency between the testimony offered in an affidavit and that

which took place in the party’s deposition, Tippens, 805 F.2d at 953–54, and there is no

explanation for the contradiction. Allen, 495 F.3d at 1316.

       Here, the Plaintiff attempts to do two things with his affidavit. First, he uses it to

highlight his own accomplishments as compared to those of his colleagues in the

department. Second, he offers a response to the Defendant’s “Statement of Undisputed

Facts.”

       The Plaintiff compares his accomplishments to those of others in his department.

However, many of the Plaintiff’s claims are either conclusory, (doc. 41-3 at 2) (“I am

certain I have done the most to build up the Physics Department . . .”), or they are

statements of non-material facts. (Id.) (“I personally recruited 8-12 students a year for the

physics major.”). Notably, in two places, the Plaintiff characterizes his contributions in a

markedly different way than he did at his deposition. In response to the Defendant’s

description of the Plaintiff’s participation in an interdisciplinary grant proposal in the early

1980s that was never funded, the Plaintiff states, “I did so much [to secure money] (over

$1 million) for Tuskegee.” (Doc. 41-3 at 8). The Plaintiff provides no additional evidence

                                              10
    Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 11 of 28




of his participation in other grant proposals over $1,000,000. And when asked in his

deposition if there were any grant proposals other than one received in the early 1980s for

$10,000, the Plaintiff said, “No. I don’t remember any others.” (Doc. 34-1 at 15). Similarly,

in response to the Defendant’s evidence that Professor Sharma authored seven articles and

five conference papers, the Plaintiff asserts in his affidavit, “I have also done 6-7 articles

and have spoken at many conferences with about 12 papers presented.” (Doc. 41-3 at 13).

The Plaintiff again does not provide any evidence of his publications or presentations.

They are not identified on his faculty page or past submissions to the University of his

academic activities. (Doc. 34-2 at 97). In his deposition when asked what he had published,

he referenced the articles he published while on sabbatical in the early 1980s and noted

that “he published [basic research] until ’84 or ’85.” (Doc. 34-1 at 31). The Plaintiff

provides no explanation for this inconsistent testimony, so it will not be considered by the

Court.

         In responding to Defendant’s recitation of undisputed facts, many of the Plaintiff’s

responses are either conclusory or non-material. However, some of the Plaintiff’s affidavit

testimony does touch on material facts about his pay, specifically about summer

employment.

         To support the claim that his ten-month pay should be compared to his colleagues’

total pay, including summer compensation, the Plaintiff, for the first time, suggests in his

affidavit that he was excluded from teaching in the summer. The Plaintiff states, “my

requests for summer work went unheeded . . . ,” and “I did not get the same summer

teaching opportunities which my younger and different national [sic] origin faculty

                                              11
    Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 12 of 28




members got. Even though I frequently requested them from the Administration, they were

not offered to me.” (Doc. 41-3 at 5–6). These statements conflict with the Plaintiff’s

deposition testimony. At his deposition, the Plaintiff testified that he did not typically teach

summers while at Tuskegee. (Doc. 34-1 at 16). When asked whether that was his “own

election,” the Plaintiff answered, “yes.” (Id.). Regarding the summers he did teach, he was

asked whether he requested to teach, or the University asked him. The Plaintiff answered,

“both.” (Id.). When asked, “[w]as there ever a time that you wanted to teach in the summer

that they wouldn’t let you?” the Plaintiff answered, “no.” (Id.). The Plaintiff’s affidavit

testimony squarely contradicts his deposition testimony. The only explanation the Plaintiff

provides is that he “maybe misunderstood the question.” (Doc. 41-3 at 6). Considering the

fact that the Plaintiff was cautioned by defense counsel at his deposition that if he answered

a question it would be assumed that he understood it and the question itself was

unambiguous, Plaintiff’s late-made claim that he misunderstood the question falls short.

       The Plaintiff further argues in his Sur-Reply that the Defendant misses the important

nuance that there is a difference between never being denied the opportunity to teach and

affirmatively being offered the opportunity. (Doc. 43-1 at 4–5). This argument, not only

strained, is inconsistent with both the Plaintiff’s deposition and affidavit testimony. At his

deposition, he testified that it was his own election not to teach during the summer. And

he also answered “both” when asked whether he would request, or the University would

offer, the opportunity to teach over the summer. The attempted distinction between

denying a request and affirmatively offering summer teaching is inconsistent with the

Plaintiff’s affidavit testimony where the Plaintiff repeatedly states, in direct contradiction

                                              12
    Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 13 of 28




to his deposition testimony, that his requests to teach over the summer were ignored.

Because the Plaintiff does not explain the inconsistencies between his deposition and the

affidavit, the Court will disregard the sections of his affidavit wherein he testifies that his

requests to teach during the summer were denied.

          2. “Me too” evidence

          The Plaintiff offers as evidence an EEOC charge and appended affidavit of Vinaida

Robnett, who, in September 2016, filed a charge against Tuskegee alleging age, nation of

origin, and sex discrimination. (Doc. 41-16). The Plaintiff argues this evidence shows that

preferences for younger and foreign employees existed in other departments. (Doc. 41

at 11).

          The Eleventh Circuit has recognized certain circumstances where examples of

discrimination against other employees can serve as evidence of discrimination. Goldsmith

v. Bagby Elevator Co., Inc., 513 F.3d 1261, 1285–86 (11th Cir. 2008). This “me too”

evidence is typically allowed when “it involves employment decisions by the same person

who made decisions affecting the plaintiff,” and the other employee held a position similar

to the plaintiff and suffered an adverse employment action similar to the plaintiff. Ray v.

Lee Brass Foundry, LLC, 2017 WL 2671024, at *21 (N.D. Ala. June 21, 2017) (citing

Goldsmith, 513 F. 3d at 1286).

          Here, the “me too” evidence lacks any commonality with the alleged discriminatory

treatment experienced by the Plaintiff. Ms. Robnett was not a member of the Tuskegee

Physics Department, nor was she a professor. (Doc. 41-16 at 2). Her adverse employment

action was losing her job because of a reduction of force—she did not claim that she was

                                              13
    Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 14 of 28




paid less because of a protected characteristic. (Id.). The Plaintiff also filed his EEOC

charge two years after Robnett filed hers. And there is no evidence that the reduction in

force and the Plaintiff’s pay decisions were made by the same person. Therefore, the

proffered “me too” evidence does not involve the same employment decision made by the

same person at Tuskegee, the Plaintiff and Robnett did not hold similar positions, and they

do not allege to have experienced the same type of adverse employment decision. The “me

too” evidence is not probative as to the Plaintiff’s claims against Tuskegee, and this Court

will afford it little to no weight.

   B. The Plaintiff’s ADEA claim

       The Plaintiff alleges that Tuskegee paid him less than his younger Physics

Department colleagues because of his age. To support his claim for age discrimination,

the Plaintiff argues that three of his colleagues, aged forty-seven, forty-one, and forty-two,

were more highly-compensated because of their age. (Doc. 41 at 4). He also argues that it

was discriminatory for the University to deny his request for leave to finish a textbook.

(Doc. 1 at 4–5). The Plaintiff points to the omission of the word “age” in a list of protected

characteristics in the Faculty Handbook as evidence of “a lack of sensitivity about” age

and to “discourage” faculty from complaining. (Doc. 41 at 10–11).

       Pursuant to the ADEA, “it is unlawful for an employer . . . to . . . discriminate against

any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s age.” 29 U.S.C. § 623(a)(1) (emphasis added).

ADEA protection extends only to those who are at least forty years of age. 29 U.S.C.A. §

631(a). The Supreme Court has interpreted “because of” in the statute to mean that age

                                              14
       Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 15 of 28




was the “reason” that the employer took the adverse action. Gross v. FBL Fin. Servs., Inc.,

557 U.S. 167, 176 (2009). Therefore, a plaintiff must show that age was the “but-for”

cause of the employer’s adverse action to prevail on an ADEA claim. Id. at 177.

         Here, the Plaintiff acknowledges that his ADEA claim is based on circumstantial

evidence. (Id. at 43–44). Therefore, the Court will use the McDonnel Douglas burden

shifting framework to determine whether the Plaintiff has met his evidentiary burden. See

Liebman, 808 F.3d at 1298.

   1. The Plaintiff sets forth a prima facie case for age discrimination.

         The Plaintiff argues, and the Defendant concedes, that the Plaintiff establishes a

prima facie case of age discrimination. (Doc. 33 at 40). At seventy-four years old, the

Plaintiff is a member of the protected group—those over the age of forty. See 29 U.S.C. §§

623(a)(1) & 631(a). The University denied his requests for leave and salary adjustments.

Considering the Plaintiff has a PhD in physics and has taught at Tuskegee for over forty

years, he has established that he was qualified for his job as a professor of physics. Finally,

younger professors in his department made more money than he did. (Doc. 41 at 3–4; 44–

45).

         Although all the members of the Physics Department are over forty years old, the

appropriate ADEA inquiry is whether the proposed comparator is substantially younger—

not that he or she is under forty. Liebman, 808 F.3d at 1298. The Supreme Court has

explained, “[t]he fact that one person in the protected class has lost out to another person

in the protected class is ... irrelevant, so long as he has lost out because of his age.” Id. at

1299 (emphasis in original). Although the Plaintiff and Defendant do not agree which

                                              15
     Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 16 of 28




employees are the proper comparators, this determination is not required at the prima facie

stage. Because the Plaintiff has shown that substantially younger colleagues were paid

more, the Plaintiff satisfied his burden. The Plaintiff has made out a prima facie case of

discrimination, so the burden of production now shifts to the Defendant.

   2. The Defendant has produced a legitimate nondiscriminatory reason for the
      Plaintiff’s pay.

       To satisfy its burden of production, the Defendant must produce a legitimate

nondiscriminatory reason for the employment action. St. Mary's Honor Ctr., 509 U.S. at

506. Tuskegee sets faculty pay based on the same factors which govern tenure and

promotion (teaching, research/grant proposals, scholarship, and service). Although the

Plaintiff met expectations for teaching, the University argues the Plaintiff was deficient in

research/grant proposals, scholarship, and service to the University. As support, Tuskegee

points to how other members of the physics faculty fulfilled the University’s merit-based

pay factors.

       Although the Defendant and Plaintiff disagree on comparators, the Defendant

nevertheless shows all potential comparators’ contributions were more substantial than the

Plaintiff’s.

       The Defendant argues that the most appropriate comparator to the Plaintiff is

Professor Prakash Sharma. The Plaintiff and Professor Sharma are the only full professors

in the department; Dr. Sharma is seventy-one years old; both he and the Plaintiff joined

Tuskegee in the 1970s; and the Plaintiff alleges that neither of them received raises when

they were made full professor. (Doc. 33 at 40). This is where the similarities between the


                                             16
    Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 17 of 28




two end. Tuskegee presented evidence that Dr. Sharma excelled in research, grant

proposals, scholarship, and service. He was the head of the Physics Department for over

16 years; he has published extensively; he has multiple funded grants; and he has

demonstrated extensive service to the community, including being a fellow of the Alabama

Academy of Arts and Sciences. (Id. at 41). The Plaintiff concedes that Dr. Sharma “was

very active in getting grants in. So he’d get two, three percent raises year after year.” (Id.

at 41). For the 2019 school year, Dr. Sharma’s base ten-month salary was $77,346. He

supplemented his salary by teaching overload and summer school, bringing his 2019 annual

pay to $96,013.26. (Id. at 26).

       The Defendant also offers similar legitimate nondiscriminatory reasons for pay

decisions for the Plaintiff’s proposed comparators—Dr. Akshaya Kumar, Dr. Chitra

Nayak, and Dr. Moses Ntam.

    Dr. Akshaya Kumar is forty-seven years old and was born in India. (Id.). He is an

       associate professor of physics. Since August 2019, he has served as the interim

       department head. (Id. at 28). While at Tuskegee, Dr. Kumar also served as a

       member and president of the Alabama Academy of Arts and Sciences, 2016–2017

       chair of the grievance committee, judge of a student science competition, and a 2017

       open house recruiter. (Id.). He has also authored or coauthored seven articles and

       presented at five conferences. (Id.). And as of 2017, he has one $120,000 funded

       grant and three pending grants valued at $292,892. (Id.). Dr. Kumar’s base ten-

       month pay in 2019 was $66,300. He supplemented his base pay through summer

       teaching which brought his total compensation to $79,300. (Id. at 26).

                                             17
    Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 18 of 28




    Recently promoted from assistant to associate professor, Dr. Chitra Nayak is forty-

       one years old and is from India. (Id). While at Tuskegee, Dr. Nayak chaired the

       General Education Committee, was a member of the Kerala Tele Science Scholar

       Program, served as an academic advisor to four students, was the faculty advisor for

       the Society of Physic Students and the Wesley Foundation, and has participated in

       K-12 outreach. She has authored or co-authored twelve publications—five of them

       peer reviewed. (Id. at 29–30). Since 2016, Dr. Nayak has had funded grants of

       $299,876, at least two other grants awarded, and one pending proposal for $125,000.

       (Id. at 30). Dr. Nayak’s base ten-month pay was $55,080. Supplemented with

       summer work, a National Science foundation grant, and a course overload, her total

       pay in 2019 was $76,080. (Id. at 26).

    Assistant professor Moses Ntam is forty-two and was born in Cameroon. (Id.). Dr.

       Ntam has authored or co-authored at least seven publications. (Id. at 31). He has

       chaired three university committees and was a member of another, participated in

       community outreach to a local high school, and helped craft the department’s

       COVID-19 response. (Id.). He has pending grants for $1,000,000. (Id.). Dr. Ntam’s

       base ten-month pay in 2019 was $52,530. Between summer, overload, and faculty

       peer mentor pay, Dr. Ntam’s total pay was $70,239.97. (Id. at 26).

       With the track record of the other members of the physics faculty in mind, the

Defendant argues that the Plaintiff’s contributions to the department fell short, and he was

paid accordingly. Although acknowledging that the Plaintiff was a good teacher, the

Defendant shows that his contributions in scholarship, grants, and service were

                                               18
       Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 19 of 28




significantly lower than those of his colleagues. During his forty years at Tuskegee, the

Plaintiff only published two articles and a textbook—in 1984 and 1988 respectively. (Id.

at 42). The Plaintiff testified that he declined the department chairmanship when offered,

has not chaired a committee or advised students in ten years, and has never attended a

faculty retreat. (Id.). The Plaintiff’s base ten-month salary at the end of his time at

Tuskegee was $61,700—the third highest base pay in department. Because the Plaintiff

did not take advantage of summer, overload, or other pay opportunities, his total pay

remained $61,700. The Defendant reminds the Court that the Plaintiff testified that he was

never denied the opportunity to teach in the summer. (Doc. 42 at 2); (see also doc. 34-1 at

16).

         As support for his age discrimination claim, the Plaintiff points to the omission of

“age” in several parts of the Faculty Handbook as evidence of discrimination. However,

this argument ignores the fact that “age” is listed as a protected characteristic elsewhere in

the handbook, even within that same offending paragraph. Further, the Defendant explains

that the omission was a typo, pointing to the fact that “age” is included in a different

sentence, in the same paragraph, on the same page. (Doc. 42 at 14–15). Notably, the

Faculty Handbook includes references to “age” throughout as a protected trait.

         Finally, the Defendant argues that the University did not discriminate against the

Plaintiff in denying his 2017 request for leave to finish his textbook. (Doc. 33 at 42–45).

The Defendant argues the leave request was denied, not on the basis of the Plaintiff’s age,




                                              19
     Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 20 of 28




but because the University does not favor the pedagogic5 nature of the Plaintiff’s textbook

research. The Plaintiff concedes that he knew that pedagogic research was of little value to

the University.

        The Defendant has provided evidence of a legitimate nondiscriminatory reason for

the Plaintiff’s lower pay. Because of this, the Defendant has satisfied its burden of

production, and the burden shifts back to the Plaintiff.

    3. The Plaintiff does not show that the Defendant’s reasons for employment actions
       are pretextual.

        To survive summary judgment, the Plaintiff must show that the Defendant’s

proffered nondiscriminatory reason for disparate treatment is pretextual. Black’s Law

Dictionary defines pretext as “[a] false or weak reason or motive advanced to hide the

actual or strong reason or motive.” Pretext, BLACK'S LAW DICTIONARY (11th ed. 2019). A

plaintiff successfully shows pretext either “by persuading the court that a discriminatory

reason more likely motivated the employer or indirectly by showing that the employer's

proffered explanation is unworthy of credence.” Burdine, 450 U.S. at 256. A court

determines whether the plaintiff has established pretext by considering “such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer's

proffered legitimate reasons for its action that a reasonable factfinder could find them



5
  Both the Plaintiff and the Defendant describe the Plaintiff’s developing a new textbook as both
“pedagogic” and “pedagogical.” As a technical matter, “pedagogic research” is “research that enhances the
theoretical and/or conceptual understanding of teaching and learning processes, experiences, outcomes and
contexts in higher education.” Pedagogic Research, ANGLIA RUSKIN UNIVERSITY, https://aru.ac.uk/anglia-
learning-and-teaching/good-teaching-practice-and-innovation/pedagogic-research. Because the Parties
describe the Plaintiff’s research for his textbook as pedagogic, the Court will use pedagogic to describe the
Plaintiff’s research for his textbook.

                                                     20
    Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 21 of 28




unworthy of credence.” Jackson v. State of Ala. State Tenure Comm'n, 405 F.3d 1276, 1289

(11th Cir. 2005). Because the burden of persuasion always lies with the Plaintiff, he must

show that Tuskegee’s stated reasons are false or hide an actual discriminatory reason for

disparate treatment.

       To show that the Plaintiff’s nondiscriminatory reasons are indeed pretext, the

Plaintiff argues that his accomplishments in each of the University’s pay factors are

comparable to those of his younger peers. He explains the Defendant’s “misguided

contention simply ignores the many great accomplishments Dr. Burns has done, and

continues to do, for Tuskegee University.” (Doc. 41 at 33).

       With the University’s merit factors of teaching, grants, scholarship, and service in

mind, the Plaintiff argues that his contribution in all those fields are comparable to other

members of the department. The Plaintiff alleges that he was awarded teacher of the year

in the late 1970s and 1989, received “the highest student” evaluations, and was recognized

as one of the top five professors on campus. He adds that even Dean Prakash testified that

many students liked the Plaintiff. (Doc. 41 at 32). The Plaintiff argues that the Defendant

is wrong that he has not been active in grant procurement, scholarship, or service in the last

ten years; however, he provides no evidence that he has been involved in any of these

activities in the last ten years. (Id. at 34–35).

       All the contributions the Plaintiff points to support pretext either happened decades

ago or simply do not compare to those of his colleagues. For grant procurement, the

Plaintiff cites to a $10,000 Wright-Patterson Airforce Base grant from 1979 and an

unsuccessful multidisciplinary grant proposal worth $1,000,000 from the early 1980s. (Id.

                                                21
    Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 22 of 28




at 33, 35).   For service, the Plaintiff argues that, although he has not chaired any

committees, he has served on at least one committee in the last ten years. (Id. at 35). He

also notes that he was offered the chairmanship of the department, but he turned it down

because he thought committee meetings were a waste of time. (Id.). For research, the

Plaintiff directs the Court to two articles published in 1984 and a textbook published in

1988, which was recorded verbatim on video in 2012. (Id. at 2, 33). And he alleges he has

completed two of eight to ten chapters of a new textbook. (Id. at 21). The Plaintiff also

argues that Tuskegee’s emphasis on basic rather than pedagogic research is tantamount to

age discrimination. (Id. at 47). The Plaintiff argues that all these reasons show the

Defendant’s nondiscriminatory reasons are pretextual.

       Despite the Plaintiff’s protestations, he fails to show that the Defendant’s stated

reasons are pretext for age discrimination. The Plaintiff argues generally that “there is

really no effective way to compare the accomplishments of Dr. Burns with others.” (Id.

at 40). But because merit raises cannot be provided to all faculty, (doc. 33 at 10), Tuskegee

must necessarily compare the accomplishments of its professors to allocate limited funds.

Far from an “anything goes or carte blanche policy,” (doc. 41 at 38), Tuskegee has shown

that it uses objective criteria for determining merit raises, and that the Plaintiff’s

performance was wanting. The evidence shows that the Plaintiff has not published or been

awarded a grant since the 1980s or chaired a committee or advised students in ten years.

Although no one disputes the Plaintiff’s success and contributions in the classroom, there

is no evidence that this factor alone warrants pay comparable to his colleagues. The



                                             22
     Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 23 of 28




Plaintiff’s lack of research, grants, and service to the University stand in stark contrast to

the contributions of the other members of the department over the last ten years.

        While the Plaintiff clearly disagrees with the Defendant’s assessments of his

contributions, he must show more than a disagreement with the reasoning provided by his

employer. He must meet the Defendant’s nondiscriminatory reason head on, rebut it, and

not just quarrel with the wisdom of that reason. Chapman v. AI Transp., 229 F.3d 1012,

1030 (11th Cir. 2000). Here, the Plaintiff fails to do more than offer disagreement with

Tuskegee’s employment decisions. The Plaintiff has been quarrelling about his pay since

the 1980s, and before recently, he petitioned the administration for pay raises for himself

and the other members of the department. (Doc. 41 at 36–37; Doc. 42 at 9–1). He makes

clear that he is quarreling with the underlying wisdom of Defendant’s pay decision because

he relies on the same facts as the Defendant to argue that he should be paid more. The

Plaintiff explains, “one must shake his or her head and wonder why Dr. Burns has been so

under appreciated.” (Doc. 41 at 39). But Tuskegee told the Plaintiff why his contributions

did not merit increased pay. In early 2008 and again in 2013, the University warned the

Plaintiff of his unsatisfactory contributions in research, grants, and service. (Docs. 34-12

at 34; 34-12 at 38–42).6 In his deposition, the Plaintiff recognized that the “name of the

game” to receive raises was for faculty to pursue basic research and grants because they

brought in money to the University. (Id. at 9, 39). Nevertheless, the Plaintiff has not


6
 In his affidavit, the Plaintiff does not deny he received a performance warning in 2008. (Doc. 41-3 at 10).
He does say that he did not recall seeing the faculty evaluation from 2013 where he received deficient
performance ratings in three of four categories. (Id.). However, he signed his name to the bottom of the
evaluation below the line stating, “I certify that I have reviewed this evaluation and my Department Head’s
comments.” (Doc. 34-12 at 42).

                                                    23
    Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 24 of 28




engaged in basic research or written grant proposals since the 1980s. He also argues that

Dr. Sharma, a longtime department head, is not a proper comparator because he had “more

responsibility, deserves higher pay.” (Doc. 41 at 38).       However, when offered the

opportunity to be department head, the Plaintiff turned it down because he thought

committee meetings were a waste of time. (Id. at 35). Even though Plaintiff testified that

he knew pay raises were tied to grants and new research and recognized “more

responsibility, deserves higher pay,” he continued not to pursue these activities and yet

insists on more pay.

       The Plaintiff also argues that the denial of his leave request in 2016 to finish a

textbook for thermodynamics was discriminatory. (Id. at 8); (doc. 1 at 4–5). He provides

no evidence to support this contention. He explains, “there have been insinuations, even

statements, made about Dr. Burn’s emphasis on pedagogical research . . . as if that

somehow has less value.” (Doc. 41 at 47). But the Plaintiff testified that he knew pedagogic

research was less valuable to Tuskegee. In his deposition, he explained, the administration

“appreciates only basic research where you bring in grant money,” and “[t]hey do not

support nor appreciate pedagogic research.” (Doc. 34-1 at 38–39). He also noted he didn’t

“know of anyone else that ever does pedagogic research other than myself.” (Id. at 39).

And the reason the University does not favor pedagogic research, the Plaintiff explained,

is because only the author and not the university benefits. (Id.). Plaintiff’s 2016 request

for leave to pursue pedagogic research was denied and not for the first time. When the

Plaintiff requested leave for a quarter semester in 1984 to finish his first textbook, the

University also denied his request. (Doc 34-1 at 21–22). Because he provides no evidence

                                            24
     Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 25 of 28




to show that his denial of leave was discriminatory and even demonstrates an understanding

of the University’s research priorities, the Plaintiff fails to show the University’s reason for

denying his request was pretextual.

        Although the Plaintiff asserts that the pay disparities “hit you in the face,” (doc. 41

at 10), he provides no evidence to show that Defendant’s reasons were pretextual or that

his pay was a function of his age. He explained that his credentials are like “apples and

oranges” compared to his colleagues. (Id. at 39).                  And Tuskegee seems to agree.

Considering in the last ten years the Plaintiff did not publish research articles, seek grants,

advise students, chair committees, attend campus-wide retreats, address performance

deficiencies, or teach summer classes, his contributions were below those of his colleagues.

So Tuskegee paid him accordingly. The Plaintiff makes clear that he disagrees with this

decision, but his opinion does not give rise to an age discrimination claim. Because the

Plaintiff has failed to show that the Defendant’s explanations were pretext, and, thus, that

age was the “but for” cause of his alleged discrimination, his ADEA claim fails and is due

to be dismissed.

    C. The Plaintiff’s Title VII and § 1981

        In addition to his age claim, the Plaintiff alleges that Tuskegee discriminated against

him because of his race and nation of origin. The Plaintiff brings claims of race and nation

of origin discrimination under Title VII, (doc. 1 at 7), and under § 1981, (doc. 1 at 8).7


7
  A discrimination claim may be brough by a white person under § 1981. McDonald v. Santa Fe Trail
Transportation Co., 427 U.S. 273, (1976). However, § 1981 does not extend to discrimination claims based
“solely” on the place or nation . . . of origin.” Saint Francis College v. Al–Khazraji, 481 U.S. 604, 613
(1987). Nevertheless, “[i]n some contexts, ‘national origin’ discrimination is so closely related to racial

                                                    25
     Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 26 of 28




        The Plaintiff points to no direct evidence of race or nation of origin discrimination,

so this Court must rely on circumstantial evidence. Because the McDonald Douglas

framework is used for Title VII and § 1981, and the Plaintiff’s race and nation of origin

claims are intertwined, the Court will consider both claims together. See Lewis v. City of

Union City, Georgia, 918 F.3d 1213, 1217 (11th Cir. 2019). When proceeding under

McDonnell Douglas for Title VII or § 1981, a plaintiff bears the initial burden of

“establishing a prima facie case of discrimination by showing (1) that [he] belongs to a

protected class, (2) that [he] was subjected to an adverse employment action, (3) that [he]

was qualified to perform the job in question, and (4) that [his] employer treated “similarly

situated” employees outside [his] class more favorably.” Id. at 1220–21.

        In accordance with McDonald Douglas standard, the Plaintiff makes out a prima

facie case for national origin and racial discrimination. He has pled that he is a member of

protected group as the only white and American-born member of the Physics Department;

he is qualified for his job; he did not receive requested raises or leaves; and other non-white

and non-American-born members of the department did receive such benefits. He argues

that the racial and national origin composition of the Tuskegee Physics Department is

demonstrative of racial bias against American-born whites. (Doc. 1 at 4; doc 41 at 6–7).




discrimination as to be indistinguishable.” Bullard v. OMI Georgia, Inc., 640 F.2d 632, 634 (5th Cir. 1981);
see also Alvarado v. El Paso Indep. Sch. Dist., 445 F.2d 1011 (5th Cir.1971) (holding that a complaint by
Mexican Americans alleging racial and ethnic discrimination clearly stated a cause of action under § 1981).
Although it is unlikely that the Plaintiff can show that his race discrimination claim is so closely related to
his nation of origin discrimination claim as to be indistinguishable, the Plaintiff may still proceed on his §
1981 claim on the basis of race discrimination.

                                                      26
     Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 27 of 28




As the Defendant recognizes, the Plaintiff successfully makes out a prima facie case for

race and nation of origin discrimination. (Doc. 33 at 47).

        With the burden of production shifting to the Defendant to show a legitimate

nondiscriminatory explanation for its actions, the Defendant argues the Plaintiff’s race and

nation of origin claims fail for the same reason his ADEA claim fails. Namely, the

University distributes merit raises based on four legitimate nondiscriminatory factors—

scholarship, teaching, grants, and service. Because the Plaintiff had a track record of being

deficient in three out of the four factors, the University gave raises to other members of the

faculty department who had more substantial contributions than the Plaintiff. (Doc. 33 at

47). Further, the University denied his leave request to write his textbook because it does

not encourage pedagogic research—a policy known to the Plaintiff. Because the Defendant

proffered legitimate nondiscriminatory reasons for its pay and leave decisions, the burden

now shifts to the Plaintiff to show that the Defendant’s proffered reasons are pretextual.

        The Plaintiff points to no facts in his response to refute the Defendant’s legitimate

nondiscriminatory reasons.8 Without any supporting evidence, the Plaintiff alleges that

“certain nationalities become entrenched and start attracting others. That same nationality,

like a click [sic], keeeps [sic] growing larger.” (Doc. 41 at 12). He argues that this explains


8
  The Plaintiff testified in his disposition about several statements that he describes as racist by former
Tuskegee president Benjamin Payton. Although he could not remember the exact words, the Plaintiff
testified Payton spoke about “whites suppressing blacks” and was “very angry about systemic racism.”
(Doc. 34-1 at 54). He also testified that these statements occurred six to eight years ago. (Id.). The Plaintiff
cites to these statements in his affidavit responding to the Defendant’s statement of facts and argues that
these comments were indicative of racial bias within the “ranks of top administrators” at Tuskegee. (Doc.
32-1 at 14). The Court concludes that these statements have little evidentiary value because there is no
evidence that President Payton had a role in setting the Plaintiff’s salary or other employment decisions of
which the Plaintiff complains. Further, the temporal proximity of these comments is too attenuated.

                                                      27
    Case 3:19-cv-00509-ECM-SMD Document 52 Filed 03/17/21 Page 28 of 28




“why, and how, all Indians were so well paid, all much better so than Dr. Burns, reflecting

national origin discrimination.” (Id.). Conclusory allegations of discrimination, without

any supporting evidence, are insufficient to support a claim for race and nation of origin

discrimination or to show that the Defendant’s reasons are pretextual. Like his age

discrimination claim, the Plaintiff fails to show that the Defendant’s nondiscriminatory

reasons for its employment decisions are false or pretext for discrimination.

                                   VI. CONCLUSION

       For the reasons discussed, it is hereby ORDERED as follows:

       1. The Defendant’s Motion for Summary Judgment, (doc. 32), is GRANTED.

       2. The Defendant’s motions to strike Plaintiff’s expert witness report, (doc. 25),

Daubert motion, (doc. 35), the Plaintiff’s motion to supplement the Plaintiff’s response in

opposition to strike expert, (doc. 36), and the Parties’ joint motion to stay, (doc. 51), are

DENIED as moot.

       3. Final judgment will be entered in favor of the Defendant and against the Plaintiff.

       Done this 17th day of March, 2021.



                                          /s/ Emily C. Marks
                                          EMILY C. MARKS
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                             28
